Citation Nr: 0031565	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chondromalacia of the right knee, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected prostatitis, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected allergic rhinitis, currently evaluated as 
noncompensably disabling.  

4.  Entitlement to an increased rating for the service-
connected history of otitis media and otitis externa, 
currently evaluated as noncompensably disabling.  

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, private 
attorney



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from July 1976 to 
June 1979.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a rating decision in February 1999.  



REMAND

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

A review of the record also shows that, in September 1998, a 
VA examination was requested to identify the severity of the 
veteran's service-connected disorders.  The September 1998 
request specifically asked the examiner to indicate whether 
the veteran was unemployable solely due to his service-
connected disabilities.  The Board notes that, on the October 
1998 examination report, the physician gave the medical 
opinion that "[t]he veteran is unemployable in his usual 
occupation solely due to his service-connected disabilities, 
in particular his low back condition."  

As the veteran's service-connected disorders are not shown to 
include a low back disability, the 1998 examination has left 
VA without any medical evidence as to whether the veteran is 
unemployable as a result of his service-connected conditions 
alone, apart from any disability resulting from a non-
service-connected low back condition.  Thus, the veteran 
should be scheduled for other examinations in order to 
ascertain the current severity of his service-connected 
disabilities.  

The Board is also aware that the October 1998 examination was 
performed without any records available for review.  Prior to 
performing any new examinations, the examining physicians 
should be afforded the opportunity to review this claims file 
with the instruction to give specific attention to the 
criteria used for rating each disorder as identified in the 
June 1999 Statement of the Case (SOC).  The examiners should 
be asked to discuss medical findings in terms consistent with 
those found in the criteria for rating each disorder.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Moreover, a review of the file also indicates that relevant 
clinical evidence may be available.  Noted in this regard is 
the lack of any medical records of treatment for the 
veteran's service-connected disorders since January 1999.  
Accordingly, the RO should aid the veteran in obtaining any 
records of ongoing treatment for review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for a TDIU and increased ratings for his 
service-connected chondromalacia of the 
right knee, prostatitis, allergic 
rhinitis and history of otitis media and 
otitis externa.  The veteran should also 
be requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected disorders since 
January 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for special VA examinations to evaluate 
the current severity of the service-
connected chondromalacia of the right 
knee, prostatitis, allergic rhinitis and 
history of otitis media and otitis 
externa.  All indicated tests, including 
X-ray studies, must be conducted.  A 
complete rationale for any opinion 
expressed must be provided.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiners prior to the requested studies.  
The examiners should pay particular 
attention to the portion of the June 1999 
SOC which contains the criteria for 
rating each of the veteran's service-
connected disorders.  The examiners 
should report the medical findings in 
terms consistent with the appropriate 
rating criteria.  In addition, the 
examiner who evaluates the service-
connected chondromalacia of the right 
knee should indicate the degree to which 
this disorder has resulted in objective 
evidence of functional loss due to pain.  
The examiner should also be requested to 
determine whether, and to what extent, 
the knee exhibits weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  
Additionally, the examiner should be 
asked to state whether the service-
connected disability precludes the 
veteran from performing substantially 
gainful employment consistent with 
education and work background.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include all appropriate 
Diagnostic Codes and VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  If right knee arthritis 
is found, the RO should consider rating 
the veteran's service-connected 
chondromalacia of the right knee 
separately, based on provisions for 
rating disorders of the knee and on 
provisions for rating arthritis.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 7 -


